288 So. 2d 680 (1974)
Douglass CULP
v.
DEPARTMENT OF PUBLIC SAFETY et al.
No. 6154.
Court of Appeal of Louisiana, Fourth Circuit.
January 8, 1974.
Foye L. Lowe, Jr., Baton Rouge, for relator.
Douglass Culp, New Orleans, for respondents.
Before SAMUEL, REDMANN, GULOTTA, STOULIG, BOUTALL, SCHOTT and MORIAL, JJ., and BAILES and MARCEL, JJ. Pro Tem.
REDMANN, Judge.
On certiorari to review a transfer by the Civil District Court for the Parish of Orleans to the Criminal District Court for the Parish of Orleans, we have had the assistance of a most thoughtful memorandum by the trial judge on the question whether R.S. 32:414 E's "district court of the parish in which the applicant resides" means, in Orleans, the Civil or the Criminal District Court. The memorandum succinctly sets forth attractive reasoning by analogy from traffic violation appellate review in the Criminal District Court.
We conclude, nevertheless, that the Criminal District Court, having jurisdiction only of "the trial and punishment of all crimes, misdemeanors and offenses committed within the parish of Orleans", Const. art. 7 § 83, does not have jurisdiction to review the administrative action of the Department of Public Safety suspending under the Implied Consent Law, R.S. 32:661 et seq., a driver's license for refusal to submit to a blood alcohol test.
*681 Accordingly, R.S. 32:414 E's "district court" must, in Orleans parish, be construed to mean the Civil District Court.
The Order of October 12, 1973, transferring this matter to the Criminal District Court for the Parish of Orleans is vacated.
Order vacated.